Citation Nr: 1747578	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-02 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for gastrointestinal disability, to include gastritis, gastroesophogeal reflux disorder (GERD), and irritable bowel syndrome (IBS).  

2.  Entitlement to service connection for temporomandibular joint disorder (TMJ).  

3.  Entitlement to service connection for low back disability to include as secondary to service connected disabilities.  

4.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to September 1998.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Portland, Oregon which denied service connection for migraines, and an August 2009 rating decision which denied service connection for a low back condition described as "degenerative disc disease (DDD) with spina bifida occult anomaly L5-S1."  The August 2016 Board decision reopened and remanded previously denied claims for TMJ and gastrointestinal disorder which were subsequently denied again by the RO in a June 2017 Supplemental Statement of the Case.  

In May 2016, the Veteran testified at a hearing using videoconference facilities before the undersigned Veterans Law Judge (VLJ), and a transcript has been associated with the electronic record.  

The development requested by the August 2016 Board remand for the gastrointestinal disability claim has been completed and the RO has returned the claim to the Board for appellate review.  

The issue of entitlement to service connection for TMJ is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's gastrointestinal disorder was not a result of an injury incurred in or otherwise related to active service.  

2.  The Veteran's low back condition includes spina bifida, a congenital defect.  

3.  The Veteran's low back disorder was not a result of an injury incurred in or otherwise related to active service.  

4.  The Veteran's headaches were not incurred in or aggravated by active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for gastrointestinal disability, to include gastritis, gastroesophogeal reflux disorder (GERD), and irritable bowel syndrome (IBS) have not been met.  38 U.S.C.A. § 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).  

2.  The criteria for entitlement to service connection for low back disability to include as secondary to service connected disabilities have not been met.  38 U.S.C.A. § 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 (2016).  

3.  The criteria for entitlement to service connection for migraine headaches have not been met.  38 U.S.C.A. § 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decision in a March 2009 and May 2009 letters.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This May 2009 letter also provided notice of information and evidence needed to establish disability ratings, an effective date, and evidence required to reopen a final decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the Veteran received follow up development letters.  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains STRs, VA medical records, and the Veteran's own contentions, and additional records were procured in response to the August 2016 Board remand.  

In response to the Board remand in August 2016, the Veteran has been provided with a thorough and comprehensive medical evaluation on her gastrointestinal condition, low back condition, and migraine headaches.  Stegall v. West, 11 Vet. App. 268 (1998).  The resulting VA opinions were factually informed, medically competent and responsive to the issues.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds that there was substantial compliance with the August 2016 remand.  


II.  Service Connection  

Upon review of the evidence of record, the Board finds that service connection for gastrointestinal disorder, low back condition, and migraine headaches, is not warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2016).  

As to secondary service connection, a disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

A VA medical opinion regarding the aggravation facet of the secondary service connection claim must be provided.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (holding that a VA examiner's opinion that the claimed disability was "related to" factors other than a veteran's service-connected disability was insufficient, as it did not clearly encompass a discussion of aggravation).
In short, in order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).

In the present case, arthritis is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if arthritis is noted or shown in the record.  Walker, 708 F.3d at 1338-39.  

Service connection for an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007);  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.

Therefore, the Board must assess the competence and credibility of lay statements. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In adjudicating claims for VA benefits, the burden of proof only requires an "approximate balance" of the evidence for and against a claim.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991).  This low standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).  

	a.  Gastrointestinal disorder

The Veteran has treatment records from July 2013 showing diagnoses of "esophageal erosion suggestive of GERD" and "diarrhea, predominant IBS."  Her symptoms continue to the present.  Thus the first required element of service connection, a current disability, is fulfilled.  

The Veteran contends in a March 2009 statement that as a result of possible exposure to a parasite during service she became ill and as a result her current gastrointestinal issues are related to service.  The Veteran submitted a medical article related to possible etiologies for gastrointestinal disorders, which also mentioned the irritation caused to the digestive system by non-steroidal anti-inflammatory drugs (NSAIDs).  

STRs show treatment for digestive disorders during service.  In June 1997 there is a note that the Veteran had resolving diarrhea.  In March 1998 the record shows complaints of rectal bleeding and diarrhea for 11 days with a diagnosis of anal fissure and hemorrhoids.  

Post-service, a May 2013 private treatment record shows that after a colonoscopy a doctor recommended refraining from NSAIDs due to potential damage to the digestive system seen during the colonoscopy.  

The March 2017 VA examiner reviewed the Veteran's claims file and opined that the Veteran's current gastrointestinal disorders were less likely than not related to the claimed in-service event or illness.  As a rationale, the examiner explained that the gastrointestinal events listed in the STRs were acute, self-limiting events of gastroenteritis which do not develop into GERD or IBS.  The superficial antral lesions shown in 2013 consistent with NSAID use would resolve with the cessation of NSAID use and are not related to GERD, IBS, anal fissure, or hemorrhoids.  

While the Veteran may believe that her current gastrointestinal disorders are due to exposure to a parasite in service or another event in service, as a lay person, she has not been shown to have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of chronic gastrointestinal disabilities requires medical testing and expertise to determine.  Thus, her lay opinion regarding the etiology of her gastrointestinal conditions is not competent medical evidence.  

The Board finds the opinion of the VA examiner in March 2017 to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran's gastrointestinal disorders are due to service.  The findings of the VA examiner were based on a review of the evidence, and cited to the medical evidence.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the Veteran's gastrointestinal disorder is related to service.  The opinion contains an internal logic consistent with the known facts, as well as with other evidence of record.  The Board finds this opinion highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The most probative and persuasive evidence is against finding that the Veteran's current gastrointestinal disorders are related to service.  Accordingly, service connection for a gastrointestinal disorder is denied.  As the preponderance of the evidence is against the Veteran's gastrointestinal disorder claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	
      
b. Low Back Condition 

The Veteran has treatment records confirming diagnoses of various problems with her lower back to include spina bifida, degenerative disc disease, herniated disc, and chronic low back pain related to possible sacroiliac joint dysfunction.  Thus the first required element of service connection, a current disability, is fulfilled.  

The Veteran contends that as a result of wearing orthotics in service, her gait changed, resulting in lower back problems.  Alternatively she contends that her service-connected knee disabilities caused her lower back problems, either because they caused a gait abnormality, or because she gained weight due to inability to exercise as much as she did prior to developing knee disabilities.  

The Veteran's STRs are silent for treatment of or complaints for lower back pain.  The Veteran's report of medical history at separation dated May 1998 has a box for "bone, joint, or other deformity," which was marked, while the box for "recurrent back pain" was not marked.  It is unclear what part of the body the bone or joint deformity box was referencing.  

A VA treatment note from February 2005 noted that the Veteran worked at a jail where she stood for up to 12 hours per day and presented to the medical center with complaints of low back pain for the 5 previous days with report of no known injury.  A December 2008 treatment note indicates the Veteran presented with migraines "worse for 2 days with neck and back pain" and reported a history of migraines.  The examiner recorded the Veteran reported a sledding accident in 1992 resulting in "compact spine" and fractured tailbone, as well as neck pain from a car accident in 1998.  

A VA examination dated August 2009 noted that a statement by the Veteran in the claims file explains that she was diagnosed at age 16 with stage two subluxation degeneration of the spine (shown in an April 2008 VA treatment note).  An MRI in 2009 of the lower spine was mostly unremarkable, showing minimal disc degeneration in the L5-S1 region while X-rays at the same time showed spina bifida in the L5-S1 area, noted as congenital.  

The September 2012 VA spinal examination noted that the Veteran's spina bifida condition is congenital, but did not include whether it is a congenital defect or a congenital disease.  Ultimately the examiner opined that the Veteran's lower back disabilities to include degenerative disc disease, spina bifida occulta abnormality, L5-S1 are less likely as not resultant from or aggravated beyond natural progression by the service-connected knee disabilities, to include as a result of gait alteration.  The examiner then broke down the two lower back diagnoses and stated that the degenerative disc disease is "multifactorial caused by the patient's activities, genetics, and weight."  

Whether the Veteran's spina bifida occulta is a congenital defect as opposed to a disease is important because "congenital diseases, but not defects, may be service connected."  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that "non-disease or non-injury entities such as congenital defects" are not "disabilities" within the meaning of 38 U.S.C.A § 1110 ); 38 C.F.R. § 3.303(c) (2014) (providing that congenital or developmental defects "are not diseases or injuries" for VA disability compensation purposes).  

VA law defines "defects" and "diseases" for purposes of determining if service connection is warranted.  In Quirin, the United States Court of Appeals for Veterans Claims (Court) explained that "a defect differs from a disease in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating,'" and stated that "any worsening-any change at all-might demonstrate that the condition is a disease."  22 Vet. App. at 394-395 (quoting VAOGCPREC 82-90 (1990)).  The Court further explained that an examiner's determination of whether a condition is a congenital disease or defect "must be supported by 'guidance from medical authorities regarding the proper classification of [the] medical condition at issue.'"  Id. at 395 (quoting VAOGCPREC 82-90)).  More recently, the U.S. Court of Appeals for the Federal Circuit has provided a concise summary of the difference between a defect and disease for VA disability benefits determinations, stating that an essentially valid contrast between a disease and a defect is that a disease is capable of improving or deteriorating and a defect is not.  O'Bryan v. McDonald, 771 F.3d 1376, 1379 (Fed. Cir. 2014).  

As a matter of judicial notice, spina bifida occulta is a "congenital cleft of spinal column."  See, e.g., Blanchard v. Derwinski, 3 Vet. App. 300, 301 (1992).  Spina bifida occulta is defined as spina bifida in which there is a defect of the vertebral arch without protrusion of the spinal cords or meninges.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1748 (32nd ed. 2012).  As such, spina bifida occulta is a congenital defect and, by definition, occurs at birth and necessarily pre-existed military service.  Under 38 C.F.R. § 3.303(c), these are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a condition prior to service is established, no additional confirmatory evidence is necessary.  Accordingly, the Board concludes that the preponderance of the evidence supports a finding that the Veteran had a congenital defect of the spine, namely spina bifida occulta, when she entered active duty in January 1997.  

The March 2017 VA examiner who reviewed the claims file of the Veteran offered the opinion that the multifactorial lower back condition, which he diagnosed as degenerative disc disease with facet arthropathy lumbar spine and a congenital deformity of the spine, was less likely than not related to active service.  The examiner noted that the STRs were silent for injuries or trauma which would lead to the degenerative spinal conditions in the lower back.  The imaging was consistent with congenital back deformity which was not shown by the records as aggravated by service.  Additionally, the gait abnormalities resulting from either the knee disabilities or the use of orthotics would not be significant enough to cause the back disabilities.  

While the Veteran may believe that her current lower back disorder is due to use of orthotics or to a bilateral knee disability, as a lay person, she has not been shown to have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of chronic musculoskeletal disabilities requires medical testing and expertise to determine.  Thus, her lay opinion regarding the etiology of her lower back condition is not competent medical evidence.  

The Board finds the opinion of the VA examiner in March 2017 to be highly persuasive and probative in finding that the evidence does not support a conclusion that any of the Veteran's lower back disabilities is due to service or to service-connected knee disabilities.  The findings of the VA examiner were based on a review of the evidence, and cited to the medical evidence.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the Veteran's lower back disorder, which includes a congenital deformity of spina bifida as well as degenerative disc disease, is related to service.  The opinion contains an internal logic consistent with the known facts, as well as with other evidence of record.  The Board finds this opinion highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The most probative and persuasive evidence is against finding that the Veteran's current lower back disorder is related to service.  Accordingly, service connection for a lower back disorder is denied.  As the preponderance of the evidence is against the Veteran's lower back disorder claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	c. Migraine Headaches 

The Veteran has numerous treatment records confirming the diagnosis of migraines with which the VA examiner in March 2017 concurred.  Thus the first required element of service connection, a current disability, is fulfilled.  

The Veteran's STRs are silent for treatment of headaches or migraines.  There is a note dated October 1997 which mentions the Veteran indicated she gets migraines if she takes oral contraceptive pills.  The Veteran's report of medical history at separation dated May 1998 has a box for "frequent or severe headaches," which was marked.  

Post-service the Veteran's records are inconsistent regarding the onset of migraines.  A February 2009 brain MRI, performed second to complaints of increasingly intense headaches, was normal.  In a March 2009 statement the Veteran wrote that the headaches began around the time she was being medically boarded from the Army and due to stress from the board process and treatment from fellow service members during that time she starting clenching her jaw, resulting in headaches.  A private doctor's treatment record from September 2013 indicates the Veteran reported she had been getting migraines since she was a teenager and had only recently begun to have an increase in migraines again.  In an April 2014 VA treatment record the Veteran indicated that she had been involved in an abusive relationship from age 16-20, which resulted in hits to the head leading to altered consciousness, but not passing out.  In a February 2016 treatment record the Veteran indicated the migraines had started in 1997.  Again in February 2016, the Veteran reported that she had been in involved in multiple incidents of domestic violence in the late 1990s which resulted in several knocks to the head, the doctor noted possible post-concussive syndrome as related to the complaints of migraines.  

The Veteran contended in the May 2016 Board hearing that she started getting headaches during service but did not report often to the medical treatment facility thus explaining the lack of recorded treatment during service for headaches.  She also contended that the headaches started a few months before a motor vehicle accident post-service in 1998.  To the contrary, a VA treatment note from January 2008 records details of how a motor vehicle accident about 10 years earlier happened "prior to onset of headaches."  The Veteran described the accident in detail, including that the air bag deployed, and she reported to a hospital, and subsequently had increasing frequency of headaches.  She reported up to "six different types of headaches" and reported grinding her teeth at night.

The March 2017 medical opinion generated from a review of the Veteran's medical records by a VA examiner resulted in an opinion that the migraines were less than likely related to service.  The examiner noted the "complex headache history" which does not support onset of migraines in service or related to service.   The examiner noted that the Veteran's records indicate existence of migraines prior to service and the records do not support aggravation of migraines due to active service.  The examiner noted contributing factors to the migraines included post-concussive syndrome and lack of sleep due to sleep apnea.  An MRI brain scan was normal.  The examiner also noted that migraines are often familial or idiopathic and that headaches associated with temporomandibular disorders are not migrainous in nature.  

A veteran who served is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; see VAOPGCPREC 3-2003 (July 16, 2003) (holding that, to rebut this presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service).  

According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).

The Veteran's treatment records show evidence that migraines existed prior to her entry into service although it was not "noted" on her medical entrance examination and the March 2017 examiner determined that the migraines were not aggravated by the Veteran's service.  Even presuming the Veteran as sound, the VA examiner in March 2017 determined that the Veteran's migraines are not a result of service, either directly or by aggravation, as the medical evidence of record shows little connection with service but numerous other avenues for migraine etiology.  

While the Veteran may believe that her current headache condition had onset as related to an incident during service, as a lay person, she has not been shown to have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of neurological and headache conditions requires medical testing and expertise to determine.  Thus, her lay opinion regarding the etiology of her headache condition is not competent medical evidence.  

Additionally, the Veteran has made a number of conflicting and inconsistent statements about her history with headaches and migraines which limits her credibility.  Credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In determining credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 6 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

The Board finds the opinion of the VA examiner in March 2017 to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran's migraine headache condition is due to service.  The findings of the VA examiner were based on a review of the evidence, and cited to the medical evidence.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the Veteran's current headache condition diagnosed as migraines is related to or was aggravated by service.  The opinion contains an internal logic consistent with the known facts, as well as with other evidence of record.  The Board finds this opinion highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The most probative and persuasive evidence is against finding that the Veteran's current migraine headache condition is related to service.  Accordingly, service connection for migraines is denied.  As the preponderance of the evidence is against the Veteran's migraines claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for gastrointestinal disability, to include gastritis, gastroesophogeal reflux disorder (GERD), and irritable bowel syndrome (IBS), is denied.  

Entitlement to service connection for low back disability to include secondary to service connected disabilities, is denied.  

Entitlement to service connection for migraine headaches is denied.  


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to her country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing her claim prior to final adjudication.

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, the record indicates that the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2016).  The evidentiary requirement that the record indicates that the claimed disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.  

According to the Veteran, upon her release from active duty, she underwent a dental examination which showed evidence of bruxism which the dentist informed her about.  This information is not in the STRs however.  

The Veteran was afforded a VA examination for TMJ or associated mandibular disorders in April 2017.  The associated opinion did not give an indication of the probability of the resulting diagnosis of masticatory muscle disorder being associated with active service.  Unfortunately, the Board must remand for an addendum VA opinion prior to any further adjudication of the Veteran's TMJ claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide an examination, the examination must be adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Send a request for an addendum opinion to the same examiner who provided the April 2017 TMJ opinion (or another qualified examiner if the original examiner is unavailable).  For the referenced diagnosis of masticatory muscle disorder the examiner shall provide an opinion on:  

Whether it is at least as likely as not (i.e. 50 percent probability) that such a masticatory muscle disorder was caused by the Veteran's time in active service.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2.  After undertaking any necessary additional development, readjudicate the TMJ disability issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


